Exhibit 99.1 Brunswick Corporation1 N. Field CourtLake Forest, IL 60045 Telephone 847.735.4700Facsimile 847.735.4750 www.brunswick.com Release: IMMEDIATE Contact: Kathryn Chieger Vice President – Corporate and Investor Relations Phone: 847-735-4612 BRUNSWICK REPORTS LOSS OF $0.27 PER SHARE FROM CONTINUING OPERATIONS AFTER $0.47 PER SHARE CHARGE IN THIRD QUARTER LAKE FOREST, Ill., Oct. 26, 2007– Brunswick Corporation (NYSE: BC) reported today a net loss of $0.27 per diluted share from continuing operations for the third quarter of 2007 due to a $0.47 per diluted share impairment charge described below.This compares with net earnings from continuing operations of $0.54 per diluted share for the same period in 2006.Further, results in the third quarters of 2007 and 2006 include tax-related benefits of $0.04 and $0.06 per diluted share, respectively.Excluding the charge and the tax benefits, Brunswick had net earnings from continuing operations of $0.16 per diluted share in the third quarter of 2007, compared with $0.48 per diluted share in the same period in 2006. “Operating results for the quarter were in line with our expectations,” said Brunswick Chairman and Chief Executive Officer Dustan E. McCoy.“We continue to report strong sales from our non-U.S. marine operations, marine parts and accessories and fitness equipment business unit, which have helped to offset the steady decline in the marine markets in the United States.Our challenge under these circumstances is to manage pipeline inventories to maintain the health of our business and that of our dealers, and we are pleased with our efforts.The activities we have undertaken to manage the pipeline in this environment have adversely affected our performance.Nevertheless, we continue to expect our earnings for 2007 to fall within the range of $1.20 to $1.30 per diluted share.” “Further, we head into the final quarter of the year in a strong financial position,”
